ORDER

Per Curiam:

Due to inconsistencies between the record and statements by the attorneys as to the verdict returned and the resulting consequences, it is the opinion of this Court that justice requires the vacating of the trial of this matter in the circuit court and of the opinion of the Court of Appeals found at Blackburn & Co., Inc. v. Dudley, 298 S.C. 538, 381 S.E. (2d) 918 (Ct. App. 1989). We remand the matter to the circuit court for a new trial de novo with the right for all parties to amend their pleadings. The case shall be restored to a place of priority on the trial roster.
It is so ordered.